           Case 1:19-cv-03625-CM Document 7 Filed 05/21/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MANETIRONY CLERVRAIN,

                                 Plaintiff,                        19-CV-3625 (CM)
                     -against-                                          ORDER
 ANDREW MARK CUOMO, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated May 30, 2019, the Court issued an order barring Plaintiff, under 28 U.S.C.

§ 1915(g), from filing future actions in this Court in forma pauperis while a prisoner, unless he is

under imminent threat of serious physical injury. Nearly one year later, on April 2, 2020, Plaintiff

filed a 209-page incomprehensible submission, which he titles: “motion for supplemental

injustice adversely affected (‘The Ants’) and for related material for justification act (‘TAJA’).”

       The Court liberally construes this submission as a motion under Fed. R. Civ. P. 60(b) for

relief from a judgment or order. See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d

Cir. 2006); see also Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir. 2010) (The solicitude

afforded to pro se litigants takes a variety of forms, including liberal construction of papers,

“relaxation of the limitations on the amendment of pleadings,” leniency in the enforcement of

other procedural rules, and “deliberate, continuing efforts to ensure that a pro se litigant

understands what is required of him”) (citations omitted). After reviewing the arguments in

Plaintiff’s submission, the Court denies the motion.

                                              DISCUSSION

       Under Fed. R. Civ. P. 60(b), a party may seek relief from a district court’s order or

judgment for the following reasons:
             Case 1:19-cv-03625-CM Document 7 Filed 05/21/20 Page 2 of 3



       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence that, with reasonable diligence, could not have been discovered in time
       to move for a new trial under Rule 59(b); (3) fraud (whether previously called
       intrinsic or extrinsic), misrepresentation, or other misconduct of an opposing
       party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
       discharged; it is based on an earlier judgment that has been reversed or vacated; or
       applying it prospectively is no longer equitable; or (6) any other reason justifying
       relief.

Fed. R. Civ. P. 60(b).

       The Court has considered Plaintiff’s arguments, and even under a liberal interpretation of

his motion, Plaintiff has failed to allege facts demonstrating that any of the grounds listed in the

first five clauses of Fed. R. Civ. P. 60(b) apply. Therefore, the motion under any of these clauses

is denied.

       To the extent that Plaintiff seeks relief under Fed. R. Civ. P. 60(b)(6), the motion is also

denied. “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith

v. Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)). A party moving under Rule 60(b)(6)

cannot circumvent the one-year limitation applicable to claims under clauses (1)-(3) by invoking

the residual clause (6) of Rule 60(b). Id. A Rule 60(b)(6) motion must show both that the motion

was filed within a “reasonable time” and that “‘extraordinary circumstances’ [exist] to warrant

relief.” Old Republic Ins. Co. v. Pac. Fin. Servs. of America, Inc., 301 F.3d 54, 59 (2d Cir. 2002)

(per curiam) (citation omitted). Plaintiff has failed to allege any facts demonstrating that

extraordinary circumstances exist to warrant relief under Fed. R. Civ. P. 60(b)(6). See Ackermann

v. United States, 340 U.S. 193, 199-202 (1950).

                                          CONCLUSION

       The Court denies Plaintiff’s motion (ECF No. 6).




                                                  2
              Case 1:19-cv-03625-CM Document 7 Filed 05/21/20 Page 3 of 3



       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   May 21, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                3
